Citation Nr: 1241287	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for chronic obstructive pulmonary disease (COPD).


WITNESSES AT HEARING ON APPEAL

Appellant and SL


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty service from December 1945 to December 1948. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in April 2010, and before the undersigned Veterans Law Judge (VLJ) in May 2011.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.

This case was previously before the Board in August 2011 and August 2012, at which time it was remanded for further development to include obtaining outstanding medical records and according the Veteran VA medical examinations to address his claim.  As a preliminary matter, the Board finds that the remand directives have been substantially completed.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects the Veteran developed additional disability of his COPD as a result of VA medical treatment or lack thereof, and that this additional disability developed at least in part due to fault on the part of VA.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 is warranted for additional COPD disability.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for COPD and lung scarring.  Therefore, no further discussion of the VCAA is warranted with respect to this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. 

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable. 

The regulation implementing 38 U.S. C.A. § 1151 , 38 C.F.R. § 3.361 , in pertinent part also provides: 

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . . . 

38 C.F.R. § 3.361(d). 

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for disabilities classified as COPD and scarring of the lungs.  He essentially contends that as a result of a lack of treatment or inadequate treatment at the Fayetteville VA Medical Center (VAMC), he developed additional disability of his lungs.  More specifically, he has intimated that the type of medications he received through the VAMC did not ameliorate the symptoms and manifestations of his lung conditions, but instead lengthened his recuperative period.  It has also been suggested by the Veteran that the VAMC erred when it did not use all of the available diagnostic machines and methods available to VAMC personnel, which caused him to seek treatment through a local private medical facility. 

As indicated in the Introduction, the Board remanded the case in August 2011, in part, for the Veteran to be accorded a VA medical examination and opinion which addressed his claims.  He was subsequently accorded a VA medical examination in September 2011 per the Board's remand directives.  In pertinent part, this examination report provided a detailed summary of the Veteran's history regarding his COPD as detailed by the evidence contained in the claims folder.  Following evaluation of the Veteran, the examiner diagnosed COPD with associated problems of lung scarring.  The examiner found that no evidence exists in the service treatment records of a lung disorder, and that review of evidence from the Fayetteville VAMC indicated that the Veteran had a CT scan of the chest in 2002 consistent with COPD and lung scarring.  Moreover, the VA examiner stated that there was no evidence to suggest the Veteran's underlying condition was associated with lack of care or negligence.  In support of this opinion, the VA examiner stated that review of the progress notes indicated evidence of albuterol use and appropriate prescribing of an inhaled steroid inhaler.  Further, the examiner stated that there was no evidence of negligence, or of failure to diagnose and treatment to the standards of care in the VA records.  Additionally, the examiner opined that it was less likely as not (less than a 50 percent probability) that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of faulty on the part of VA in furnishing treatment and VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner stated that the Veteran was cared for appropriately and that the diagnosis of COPD was already established prior to the emergency room visit in 2008 in which the Veteran walked out and went to another facility for care.  The examiner stated there were no new or additional findings on subsequent CT.  The examiner also stated that the Veteran's chronic and sometime productive cough was simply due to years of smoking that resulted in the pathology seen on the CT and confirmed by decreased pulmonary function studies.  However, it was noted that the Veteran could have been prescribed a long acting steroid earlier in the course of his disease which could have decreased his symptomatology (wheezing and coughing) and was not given one until 2008.

As previously noted in the August 2012 remand, while the September 2011 VA examiner stated that there was no evidence to suggest the Veteran's underlying condition was associated with lack of care or negligence, and that there was no evidence of negligence, or of failure to diagnose and treatment to the standards of care in the VA records, she did not explicitly state whether the Veteran did in fact develop additional disability as a result of VA medical treatment.  The Board found that this was of particular importance as the opinion concluded with the statement that the Veteran could have been prescribed a long acting steroid earlier in the course of his disease which could have decreased his symptomatology (wheezing and coughing) and was not given one until 2008.  This appeared to suggest that it was possible he did develop additional disability as a result of not being provided with such treatment prior to 2008.  However, as the opinion indicated he had VA treatment for the disability prior to 2008, it was not clear whether this lack of such treatment was evidence of fault on the part of VA.  In view of the foregoing, the Board concluded that the September 2011 VA examination was not adequate for resolution of this case, and remanded the appeal, in part, to obtain clarification from the VA examiner regarding the opinion expressed therein.  Specifically, the examiner was asked to clarify whether it was at least as likely as not (50 percent or greater probability) that the Veteran developed additional COPD disability as a result of VA medical treatment or lack thereof.  The examiner was asked to explain what additional disability is present.  Such a statement was to reference the previous statement that the Veteran could have been prescribed a long acting steroid earlier in the course of his disease which could have decreased his symptomatology (wheezing and coughing) and was not given one until 2008.  Moreover, in light of this statement, the examiner was to also express an opinion as to whether it was at least as likely as not that the failure to provide such treatment was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA and did VA fail to exercise the decree of care that would be expected of a reasonable health care provider?

A supplemental medical opinion was promulgated in August 2012 by the September 2011 VA examiner.  In response to the Board's request, the examiner opined that it was at least as likely as not (50 percent or greater likelihood) that the Veteran developed additional COPD disability as a result of VA medical treatment or lack thereof.  The examiner stated that a review of the record revealed the Veteran was informed per telephone contact in December 2001 that he had an abnormal chest X-ray showing a patchy density right infrahilar region.  Given self-admitted approximately one half pack per day for 40 years of tobacco use, a CT scan of the chest was ordered.  The examiner also summarized the results of a February 2002 CT scan, as well as the subsequent medical treatment and findings regarding the Veteran's condition through 2008.  The examiner further stated that the Veteran's CT scan, and presence of clinical indicator of age greater than 40, chronic cough, dyspnea, and long history of tobacco use, multiple attempts at smoking cessation through participation in a smoking cessation program in approximately 2001 and 2004 would indicate the need for pharmacologic intervention to reduce COPD symptoms (of chronic cough and shortness of breath which are his current disabilities), to reduce the frequency and severity of exacerbations, and to improve health status.  Given the Veteran's history as previously stated earlier intervention with long acting bronchodilator and steroid inhaler may have reduced his symptomatology.

In short, the VA examiner found that the Veteran did develop additional COPD disability as the result of VA medical treatment, or rather the lack of certain treatment that was warranted based upon the facts of his case.  

Regarding the issue of fault on the part of VA, the Board observes that the specific wording used in the August 2012 VA medical opinion report appears contradictory.  Specifically, the examiner stated that it is at least as likely as not that the failure to provide such treatment was "in part, but not entirely due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA," and that "the did VA did not fail to exercise" the degree of care that would be expected of a reasonable health care provider.  Nevertheless, this appears to be a typo as the examiner's overall rationale does indicate VA was at least partially at fault in the development of the additional COPD disability.  For example, while the examiner indicated that the COPD developed as a result of the Veteran's smoking, to include his failure to stop smoking even with participation in the smoking cessation programs, she also stated that once the Veteran was found to have COPD per the 2002 CT scan of the chest, pulmonary function tests (PFTs) and pulmonary consult should have been ordered to confirm a diagnosis and initiate early treatment which could have resulted in less symptomatology and that this did not occur until 2008.

The Board notes that the case was denied below, at least in part, on the basis that the examiner did not note a specific additional disability or diagnosis stemming from the course of treatment the Veteran received through VA.  However, the examiner specifically stated in the August 2012 VA medical opinion that the  Veteran had additional COPD disability, and indicated he had greater symptomatology of such due to the nature of the VA medical treatment he received in this case.  

The case was also denied below on the basis that the August 2012 VA examiner opined that there was no fault in VA for providing the treatment; that the examiner opined that the Veteran's chronic and productive cough was due to years of smoking that resulting in the pathology seen on the CT scan and confirmed by decreased pulmonary studies.  Although the examiner did find that the disability originally developed as a result of the Veteran's own smoking and not VA medical treatment, as detailed above she also found that VA was at least partially at fault in the development of this additional COPD disability.

The Board further notes that, pursuant to VA's benefit of the doubt doctrine, the Veteran is not required to show that all or the majority of his claimed disability is due entirely or primarily to fault on the part of VA in the medical treatment provided.  Under this doctrine, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board further notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional COPD disability.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional COPD disability is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


